Exhibit 10.28.4 AMENDMENT TO LEASE AGREEMENT AND CONSENT AGREEMENT THIS AMENDMENT TO LEASE AGREEMENT AND CONSENT AGREEMENT (this "Amendment") is entered into as of this 28th day of August, 1998, by and among CHATSWORTH ROYALE, a California limited partnership ("Landlord"), PACIFICA MANOR, INC., a California corporation, and JERRY AGA.M, an individual (collectively, "Original Tenant'), and COBBCO INC., a California corporation ("New Tenant"),with reference to the following facts and circumstances. RECITALS A.Landlord entered into that certain Amended and Restated Lease Agreement, dated November 1, 1994, with Original Tenant (the "Lease), pursuant to which Original Tenant leased from Landlord that certain licensed residential care facility for the elderly commonly known as "Chatsworth Royale" and located at 20801 Devonshire Street, Chatsworth, California (the "Premises"). A true and correct copy of the Lease is attached hereto as Exhibit "A" and the terms of the Lease are incorporated herein by this reference. B.Original Tenant has advised Landlord that it intends to sell substantially all of the residential care facility for the elderly assets of the Original Tenant, including those operated at the Premises, to New Tenant, as of the Effective Date (as defined below). Accordingly, Original Tenant and New Tenant desire to effectuate an assignment and assumption of the Lease pursuant to which New Tenant shall expressly assume the obligations of Original Tenant under the Lease upon consummation of such purchase. C.New Tenant has advised Landlord that, subsequent to the assignment of the Lease from Original Tenant to New Tenant, New Tenant will be merged into Summerville at Cobbco, Inc., a California corporation ("Summerville"); which entity to-be-formed will be a wholly-owned subsidiary of Summerville Healthcare Group, a Delaware corporation. D.Pursuant to Section 12 of the Lease, Original Tenant may not effectuate the assignment to New Tenant or the merger of New Tenant into Summerville without obtaining Landlord's prior written consent E.Landlord is unwilling to consent to such assignment and such subsequent merger except upon the terms and conditions of this Amendment. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Landlord, Original Tenant and New Tenant hereby agree as follows: 1. Incorporation of Recitals.
